DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Remark
2.	This communication is considered fully responsive to the response filed on the 5th of November, 2020. 
(a)	The objection to the drawings because they fail to show ‘respective 
structural details/characters of corresponding labeled numbers 1, 10-13, 15, 17-20, 30, 40, 50, 51, 53, 55, 57, 59, 60, 70, 80-83, 85, 87 and 89 to Figures 1-3, 4a, 4b, 6a, 6b, 8a, 8b, 10a, 10b, 10c and 11’ as described in the specification is withdrawn because the drawings has been amended accordingly.
(b).	The provisional rejection(s) of Claims 1, 3-5, 7 and 9 on the ground of
nonstatutory double patenting as being unpatentable over Claims 1-15 of copending application No.: 16/484,740 is withdraw because the terminal disclaimer filed on the 5th of November, 2020 is approved.
Claims 7 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because Independent Claim 7 recites ‘a transceiver adapted to’ ONLY, which appears not to be in combination with another recited element of means is MAINTAINED because applicant’s argument is not persuasive.  
Independent Claim 7 only recited ‘a transceiver adapted to’, regarded as ‘a
single means claim’ which denotes the claim does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (see MPEP 2164.08(a)).

Response to Arguments
3.	Applicant’s arguments (see pages 11-14), filed on the 5th of November, 2020, with respect to the rejection(s) of Claims 1, 4, 5 and 7 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2015/0097731 A1 to Russell, Michael (Russell) as disclosed in the IDS, in view of Publication No.: US 2011/0143805 A1 to Ramasamy et al. (Ramasamy) and Claims 3 and 9 under 35 U.S.C. 103 as being unpatentable over Russell as disclosed in the IDS, in view of Ramasamy and further in view of Publication No.: US 2016/0249233 A1 to Murray et al. (Murray) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent Claim 7 recites ‘a transceiver adapted to’ ONLY, (which is being regarded as a single means claim), which appears not to be in combination with another recited element of means. A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor (see MPEP 2164.08(a)).
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.
Dependent Claim 9 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because of its dependencies on Independent Claim 7. 

Allowable Subject Matter
6.	Claims 1 and 3-5 are allowed.  Independent Claims 1 and 5 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a method of operating a cellular telecommunications network, the cellular telecommunications network including a first base station, a User Equipment (UE) and a remote transceiver, wherein the first base station is adapted to send a signal to the UE, the method comprising: receiving data from an external sensor, the external sensor being external to the first base station, the UE, and the remote transceiver, the data indicating a first change in a propagation environment between the first base station and the UE; and, in response, the remote transceiver repeating a signal between the first base station and the UE at a first power level; and, subsequently, the remote transceiver repeating the signal between the first base station and the UE at a second power level, the second power level being less than the first power level’.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463